          Case 4:20-cv-02180-JST Document 42 Filed 04/21/20 Page 1 of 5




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
     Fax: (415) 979-0511
 5
 6   Raymond M. DiGuiseppe (SBN 228457)
     law.rmd@gmail.com
 7   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 8   Southport, North Carolina 28461
     Phone: 910-713-8804
 9
     Fax: 910-672-7705
10
     Adam Kraut, Esq. (Admitted pro hac vice)
11   akraut@fpclaw.org
     FIREARMS POLICY COALITION
12
     1215 K Street, 17th Floor
13   Sacramento, CA 95814
     (916) 476-2342
14
     Attorneys for Plaintiffs
15
16                                 UNITED STATES DISTRICT COURT
17                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18   JANICE ALTMAN, an individual, et al.                     Case No. 4:20-cv-02180-JST
19
                             Plaintiffs,                      STIPULATION AND [PROPOSED] ORDER RE
20                                                            FILING OF CONSOLIDATED OPPOSITION
            vs.
                                                              AND REPLY TO PLAINTIFFS’ MOTION FOR
21                                                            PRELIMINARY INJUNCTION [ECF 20]
     COUNTY OF SANTA CLARA,
22   CALIFORNIA, et al.

23
                                Defendants.
24
25
     //
26
     //
27
     //
28


                                                        –1–
                  STIPULATION AND PROPOSED ORDER RE FILING OF CONSOLIDATED OPPOSITION AND REPLY
                      TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 4:20-cv-02180-JST
          Case 4:20-cv-02180-JST Document 42 Filed 04/21/20 Page 2 of 5




 1                                              STIPULATION
 2          The parties to this action, by and through each of the counsel undersigned, hereby agree
 3   and STIPULATE as follows:
 4          1.      Pursuant to the Court’s Order of April 18, 2020 [ECF 37] directing the parties to
 5   meet and confer regarding the filing of a single consolidated opposition brief to plaintiffs’
 6   pending motion for preliminary injunction [ECF 20], the parties have met, conferred and agree
 7   that all defendants below shall file one, consolidated opposition brief in response to the
 8   plaintiffs’ motion, and that plaintiffs shall file one reply memorandum. The parties do not
 9   foresee a need to alter the page limitations for the opposition and reply memorandums, and they
10   will otherwise comply with the requirements of N.D. Civ. L.R. 7-4.
11          2.      To accommodate the need to coordinate the preparation and filing of a
12   consolidated opposition, the parties have agreed to jointly request that the Court extend the
13   current briefing schedule by one week, such that the defendants’ combined opposition and
14   supporting papers would be filed on or before May 1, 2020 at 5:00 p.m., and plaintiffs’ reply
15   memorandum would be filed on or before May 8, 2020 at 5:00 p.m.
16          3.      The parties do not anticipate or request a continuation of the current hearing date
17   of May 13, 2020.
18          4.      The parties respectfully request that the Court adopt this stipulation by endorsing
19   the proposed order that follows.
20          SO STIPULATED by:
21    Dated: April 21, 2020                           SEILER EPSTEIN LLP
22                                                    /s/ George M. Lee
23                                                    George M. Lee

24                                                    Attorney for Plaintiffs
25
26
27
28


                                                       –2–
                 STIPULATION AND PROPOSED ORDER RE FILING OF CONSOLIDATED OPPOSITION AND REPLY
                     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 4:20-cv-02180-JST
         Case 4:20-cv-02180-JST Document 42 Filed 04/21/20 Page 3 of 5




 1   Dated: April 21, 2020                          OFFICE OF THE COUNTY COUNSEL
                                                    COUNTY OF SANTA CLARA
 2
 3                                                  /s/ Jason M. Bussey
                                                    Jason M. Bussey
 4                                                  Deputy County Counsel
 5                                                  Attorney for Defendants County of Santa Clara,
 6                                                  Laurie Smith, Jeffrey Rosen and Sara Cody

 7   Dated: April 21, 2020                          OFFICE OF THE CITY ATTORNEY
                                                    CITY OF SAN JOSE
 8
 9                                                  /s/ Nora Frimann
                                                    Nora Frimann
10                                                  Assistant City Attorney
11                                                  Attorney for Defendants City of San Jose,
12                                                  California, Sam Liccardo, and Edgardo Garcia

13   Dated: April 21, 2020                          OFFICE OF THE CITY ATTORNEY
                                                    CITY OF MOUNTAIN VIEW
14
15                                                  /s/ Lance Bayer
                                                    Lance Bayer
16                                                  Special Assistant City Attorney
17
                                                    Attorney for Defendants City of Mountain View,
18                                                  California, and Max Bosel

19   Dated: April 21, 2020                          OFFICE OF THE COUNTY COUNSEL
                                                    COUNTY OF ALAMEDA
20
21                                                  /s/ Raymond L. MacKay
                                                    Raymond L. MacKay
22                                                  Senior Deputy County Counsel
23
                                                    Attorney for Defendants County of Alameda,
24                                                  California, Gregory Ahern and Erica Pan

25
26
27
28


                                                     –3–
               STIPULATION AND PROPOSED ORDER RE FILING OF CONSOLIDATED OPPOSITION AND REPLY
                   TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 4:20-cv-02180-JST
          Case 4:20-cv-02180-JST Document 42 Filed 04/21/20 Page 4 of 5




 1    Dated: April 21 2020                           OFFICE OF THE COUNTY COUNSEL
                                                     COUNTY OF SAN MATEO
 2
 3                                                   /s/ Daniel McCloskey
                                                     Daniel McCloskey
 4                                                   Deputy County Counsel
 5                                                   Attorney for Defendants County of San Mateo,
 6                                                   California, Carlos Bolanos, and Scott Morrow

 7    Dated: April 21, 2020                          BURKE, WILLIAMS & SORENSEN, LLP
 8                                                   /s/ Kevin D. Siegel
 9                                                   Kevin D. Siegel

10                                                   Attorney for Defendants City of Pacifica,
                                                     California and Dan Steidle
11
12    Dated: April 21, 2020                          OFFICE OF THE COUNTY COUNSEL
                                                     COUNTY OF CONTRA COSTA
13
                                                     /s/ Thomas L. Geiger
14
                                                     Thomas L. Geiger
15                                                   Assistant County Counsel

16                                                   Attorney for Defendants County of Contra Costa,
                                                     California, David Livingston, and Chris
17
                                                     Farnitano
18
      Dated: April 21, 2020                          BEST, BEST & KRIEGER LLP
19
                                                     /s/ Gene Tanaka
20
                                                     Gene Tanaka
21
                                                     Attorney for Defendants City of Pleasant Hill,
22                                                   California and Bryan Hill
23
24   //

25   //

26   //

27   //

28   //


                                                      –4–
                STIPULATION AND PROPOSED ORDER RE FILING OF CONSOLIDATED OPPOSITION AND REPLY
                    TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 4:20-cv-02180-JST
            Case 4:20-cv-02180-JST Document 42 Filed 04/21/20 Page 5 of 5




 1                                                  ORDER
 2           The Court, having reviewed the foregoing stipulation of the parties, and finding good
 3   cause appears, hereby ORDERS that defendants shall file one, consolidated opposition brief in
 4   response to the plaintiffs’ motion for preliminary injunction [ECF 20] and that plaintiffs shall file
 5   one reply memorandum. Defendants’ combined opposition and supporting papers shall be filed
 6   by May 1, 2020 at 5:00 p.m., and plaintiffs’ reply memorandum shall be filed on or before May
 7   8, 2020 at 5:00 p.m. Hearing of this matter shall remain on calendar for May 13, 2020 at 2:00
 8   p.m.
 9           IT IS SO ORDERED.
10   Dated: _______________________                          ________________________________
                                                             HON. JON S. TIGAR
11                                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       –5–
                 STIPULATION AND PROPOSED ORDER RE FILING OF CONSOLIDATED OPPOSITION AND REPLY
                     TO PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION | CASE NO. 4:20-cv-02180-JST
